Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 DIEGO F. PORTELA, on behalf of himself and
 all other similarly situated,

                Plaintiff,                                     Civil Action No. 17-3431

        V.                                                            OPINION

 DIVERSIFIED CONSULTANTS,               INC.   and
 JOHN DOES 1-25,

                Defendant.


John Michael Vazguez, U.S.D.J.

       This matter involves alleged violations of the Fair Debt Collection Practices Act (the

“FDCPA”), 15 U.S.C.      § 1692 et seq. Presently before the Court is Defendant Diversified
Consultants, Inc.’s (“DCI” or “Defendant”) motion for judgment on the pleadings.          D.E. 18.

Plaintiff Diego F. Portela (“Portela” or “Plaintiff’) filed a brief in opposition to Defendant’s

motion (D.E. 22), to which Defendant replied (D.E. 23).’       After briefing on the motion was

complete, both parties filed multiple letters regarding recent decisions from courts in the Third

Circuit. D.E. 24, 25, 28, 29, 37-44. The Court reviewed the parties’ submissions and decided the

motion without oral argument pursuant to fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the

reasons set forth below, Defendant’s motion is GRANTED.




  Defendant’s brief in support of its motion for judgment on the pleadings (D.E. 18-1) will be
referred to as “Def. Br.”; Plaintiffs Memorandum in Opposition (D.E. 22) will be referred to as
“Plf. Opp.”; and Defendant’s Reply in support of its motion (D.E. 23) will be referred to as “Def.
Reply.”
    I.      Background & Procedural History2

         On or before December 9. 2016, Plaintiff allegedly incurred a debt obligation to Verizon

Wireless.   Compl. at   ¶   15, D.E. 1. The debt was then referred to DCI for collection. When the

debt was referred to DCI, the Verizon obligation was past due and in default. Id. at ¶J 19-21.

         In a letter dated December 9, 2016 (the “Debt Collection Letter”), Defendant wrote to

Plaintiff in an attempt to collect payment for the debt. Id. at ¶J 22-23, Ex. A. The Debt Collection

Letter stated as follows:

                This Notice is to inform you that your account with VERIZON
                WIRELESS has been referred to our office for collections.
                Unless you notify this office within 30 days after receiving this
                notice that you dispute the validity of this debt, or any portion
                thereof, this office will assume this debt is valid. If you notify this
                office in writing within 30 days from receiving this notice that you
                dispute the validity of the debt, or any portion thereof, this office
                will obtain verification of the debt or obtain a copy of a judgment
                and mail you a copy of such judgment or verification. If you request
                this office in writing within 30 days after receiving this notice, this
                office will provide you with the name and address of the original
                creditor, if different from the current creditor.
                Calls to or from this company may be monitored or recorded.
                This is an attempt to collect a debt. Any information obtained will
                be used for that purpose. This communication is from a debt
                collector.
                Sincerely,
                Diversified Consultants, Inc.
                P.O. Box 551268
                Jacksonville, FL 32255-1268
                800-604-0064



2
  The factual background is taken from Plaintiffs Complaint and the pertinent debt collection
letter, which was attached as Exhibit A to the Complaint. D.E. 1. When deciding a motion for
judgment on the pleadings, the Court accepts as true all well-pleaded facts in Complaint. In re
Lipitor Antitrust Litig., 336 F. Supp. 3d 395, 406 (D.N.J. 2018). In addition, the Court may
consider exhibits attached to the Complaint. Syndicate 1245 at Lloyd’s v. Walnut Advisory Corp.,
721 F. Supp. 2d 307, 314 (D.N.J. 2010).
                                                   2
Id.   ¶J 29, Ex. A. DCI’s name, toll-free telephone number, website and hours of operations appear
in the top right corner of the Debt Collection Letter; both DC I’s name and phone number are in

bold print. Id.    ¶ 32, Ex. A. The toll-free telephone number and address appear again at the bottom
of the letter, on a detachable section that Plaintiff was instructed to remove and include with any

payment. Id., Ex. A.

            After receiving the Debt Collection Letter, Plaintiff filed this putative class action, alleging

violations of the FDCPA in his one-count Complaint. Id.            ¶J 3 7-54. Plaintiff contends that he and
“others similarly situated were sent letters, which would have affected their decision-making with

regard to the debt” and “have suffered hanri as a direct result of the abusive, deceptive and unfair

collection practices described herein.” Id. at       Jeff   52-53. Namely, Plaintiff alleges that the Debt

Collection Letter fails to properly inform the least sophisticated consumer that an effective dispute

of the debt must be in writing. Plaintiff adds that the least sophisticated consumer would be misled

into believing that he could call DC I’s toll-free telephone number to dispute the debt. Id. ¶j 39-

42.

            Defendant filed the instant motion on March 20, 2018 (D.E. 18), which Plaintiff opposed

(D.E. 22). Defendant replied on April 30, 2018. D.E. 23. Since the motion was frilly briefed,

Defendant filed five letters containing supplemental authority (D.E. 24, 28, 38, 40, 43), to which

Plaintiff responded (D.E. 25, 29, 37, 39, 41).                Plaintiff also filed a letter that contained

supplemental authority in support of his arguments on January 24, 2019 (D.E. 42), and Defendant

filed a letter in response (D.E. 44).

      II.      Standard of Review

            Defendant brings its motion pursuant to Federal Rule of Civil Procedure 12(c). Rule 12(c)

provides that “[a]fter the pleadings are closed—but early enough not to delay trial—a party may



                                                       3
move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). Pleadings are “closed” afler the

complaint and answer are filed. Horizon Healthcare Servs., Inc. v.A/lied Nat’t Inc., No. 03-4098,

2007 WL 1101435, at *3 (D.N.J. Apr. 10, 2007).

       “Under Rule 12(c), judgment will not be granted unless the movant clearly establishes that

no material issue of fact remains to be resolved and that he is entitled to judgment as a matter of

law.” Bayer Chems. Corp.     V.   Albermarle Corp., 171 F. App’x 392, 397 (3d Cir. 2006) (internal

citations and quotations omitted) (quoting Jabtonski v. Pan Am. World Airways, Inc., 863 F.2d

289, 290 (3d Cir. 1988)). A Rule 12(c) motion based on the defense that Plaintiff fails to state a

claim is governed by the same standard that applies to a motion to dismiss under Rule

12(b)(6). Revellv. Port Attth. ofN.Y &N.i, 598 F.3d 128, 134 (3d Cir. 2010). Thus, to withstand

such a motion under Rule 12(c), a plaintiff must allege enough facts to “state a claim to relief that

is plausible on its face.” In reLipitorAntitrustLitig., 336 F. Supp. 3d 395, 406 (D.N.J. 2018). A

complaint is plausible on its face when there is enough factual content “that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

       In evaluating the sufficiency of a complaint, a court must “accept all well-pleaded factual

allegations.. as true and draw all reasonable inferences in favor of the nonmoving party.” In re
              .




Lipitor Antitrust Litig., 336 F. Supp. 3d at 406. A court, however, is “not compelled to accept

unwarranted inferences, unsupported conclusions[,] or legal conclusions disguised as factual

allegations.” Baraka v. McGreevey, 481 F.3d 187, 211 (3d Cir. 2007) (citation omitted). As such,

“a complaint should not be dismissed unless it appears beyond doubt that the facts alleged in the

complaint, even if true, fail to support the claim.” In re LipitorAntitrztstLitig., 336 F. Supp. 3d at

406.



                                                  4
    III.      Analysis

           The FDCPA, 15 U.S.C.      §   1692 et seq., “creates a private right of action against debt

collectors who fail to comply with its provisions.” Grttbb v. Green Tree Sen’icing, LLC, No. 13-

7421, 2014 WL 3696126, at *4 (D.N.J. July24, 2014). To succeed on an FDCPA claim, aplaintiff

must demonstrate that “(1) she is a consumer, (2) the defendant is a debt collector, (3) the

defendant’s challenged practice involves an attempt to collect a ‘debt’ as the Act defines it, and

(4) the defendant has violated a provision of the FDCPA in attempting to collect the debt.”

Douglass v. Convergent Otttsottrcing, 765 f.3d 299, 303 (3d Cir. 2014). The fourth factor is at

issue here.

           The FDCPA was enacted by Congress in 1977 with the purpose of eliminating “abusive,

deceptive, and unfair debt collection practices” by debt collectors. 15 U.S.C.        §   1692(a). “As

remedial legislation, the FDCPA must be broadly construed in order to give full effect to these

purposes.” Caprio v. Healthcare Revenue Recovery Grp., LLC, 709 F.3d 142, 148 (3d Cir. 2013).

To that end, “[ijender-debtor communications potentially giving rise to claims under the FDCPA

should be analyzed from the perspective of the least sophisticated debtor.” Rosenau v. Unfitnd

Coip., 539 f.3d 218, 221 (3d Cir. 2008) (quoting Brown v. Card Serv. Ctr., 464 f.3d 450, 454 (3d

Cir. 2006)). “[A]lthough this standard protects naive consumers, it also ‘prevents liability for

bizarre or idiosyncratic interpretations of collection notices by preserving a quotient of

reasonableness and presuming a basic level of understanding and willingness to read with care.”

Wilson v. Quadrarned Corp., 225 F.3d 350. 354-55 (3d Cir. 2000) (quoting United States         i’.   Nat’l

fin. Sen’s., Inc., 98 f.3d 131, 136 (4th Cir. 1996)).

           Portela alleges that the Debt Collection Letter violates two sections of the FDCPA: Section

1692e(l0) and Section l692g(a)(3). Compl.         ¶J 44-45.


                                                     5
       A. Section 1692g

        Section 1 692g(a) concerns validation notices, or “statements that inform the consumer how

to obtain verification of the debt and that he has thirty days in which to do so.” Wilson, 225 F.3d

at 354. Section 1692g(a) provides as follows:

       Notice of debt; contents: Within five days after the initial communication
       with a consumer in connection with the collection of any debt, a debt
       collector shall, unless the following inforniation is contained in the initial
       communication or the consumer has paid the debt, send the consumer a
       written notice containing—

              (1) the amount of the debt;
              (2) the name of the creditor to whom the debt is owed;
              (3) a statement that unless the consumer, within thirty days
                  after receipt of the notice, disputes the validity of the debt,
                  or any portion thereof, the debt will be assumed to be valid
                  by the debt collector;
              (4) a statement that if the consumer notifies the debt collector
                  in writing within the thirty-day period that the debt, or any
                  portion thereof, is disputed, the debt collector will obtain
                  verification of the debt or a copy ofajudgrnent against the
                  consumer and a copy of such verification orjudgrnent will
                  be mailed to the consumer by the debt collector; and
              (5) a statement that, upon the consumer’s written request
                  within the thirty-day period, the debt collector will provide
                  the consumer with the name and address of the original
                  creditor, if different from the current creditor.

15 U.S.C.   § 1692g(a).
       To prove a claim under Section 1692g, a plaintiff must either (1) show that the debt

collector did not provide the disclosures required by Section 1692g(a), or (2) that the validation

notice is “overshadowed” or “contradicted” by other portions of the communication. Graziano v.

Harrison, 950 F.2d 107, ill (3d Cir. 2011). To effectively dispute a debt under Section 1 692g(a),

the dispute must be in writing. Id. at 112 (“We therefore conclude that subsection (a)(3), like

subsections (a)(4) and (a)(5), contemplates that any dispute, to be effective, must be in writing.”).




                                                   6
        As discussed, the validation notice must be “interpreted from the perspective of the least

sophisticated debtor.” Id. Under this standard, a debt collection communication violates the

FDCPA when it can reasonably be read by the least sophisticated debtor “to have two or more

different meanings, one of which is inaccurate.” Caprio, 709 F.3d at 149. Courts analyze both

the substance and form of a debt collection letter when making this fact-specific determination.

See id. at 15 1-52.

        In Caprio v. Heatthcare Revenue Recovery Grp., LLC, the Third Circuit addressed a

collection letter’s alleged violation of Section 1 692g(a). There, the letter provided as follows: “If

we can answer any questions, or if you feel you do not owe this amount, please call us toll free at

800-984-9115 or write us at the above address.” Id. at 145 (emphasis in original). As to the

substance of the letter, the court stated that the least sophisticated debtor could reasonably interpret

the language to mean that he could dispute the debt by writing or calling the debt collector. Id. at

151. As to the form, the Caprio court found that the bold type of the phrase “please call” and the

defendant’s telephone number, as well as the fact that the telephone number appeared again in

large font at the top of the letter, compounded the substantive violation. Id. By comparison, the

Circuit noted, the phrase “write us at the above address” and the validation notice were not in bold.

Id. The Caprio court also noted that the defendant’s mailing address only appeared at the top of

the letter and it was printed in a smaller font than the telephone number. Id. at 15 1-52. Finally,

the court in Caprio observed that the validation notice was on the back of the letter. Id. at 152.

The Caprio court concluded that the collection letter was deceptive, and therefore violated Section

1 692g(a) because “it can be reasonably read to have two or more different meanings, one of which

is inaccurate, i.e., that [the plaintiff] could dispute the debt by making a telephone call.” Therefore,




                                                   7
the Circuit determined that the letter could leave the least sophisticated debtor uncertain of his

rights. Id.

        Here, Defendant contends that the Debt Collection Letter provides the information required

by Section 1692g(a). Def. Br. at 5-6. The Court agrees that the Debt Collection Letter contains

the required validation notice. See, e.g., Graziano, 950 F.2d at lii. Defendant also maintains that

the validation notice is not overshadowed or contradicted elsewhere in the Debt Collection Letter.

Defendant argues that the Debt Collection Letter “merely provides the consumer with the

company’s telephone number and disclosed that calls to or from the company may be monitored

or recorded.” Def. Br. at 13. Critically, Defendant asserts that the Debt Collection Letter clearly

states that disputes must be in writing, and nothing in the letter overshadows or misleads Plaintiff

astothisright. Id.

        Plaintiffs primary argument in opposition is that while the Debt Collection Letter explains

that disputes must be in writing, this language is overshadowed by the statement “[ci ails to or from

this company may be monitored or recorded,” and by DC I’s toll-free telephone number appearing

in three separate locations in the letter.3 Accordingly, Plaintiff maintains that the Debt Collection

Letter invites the least sophisticated consumer to call, rather than write DCI, to dispute the debt.

Plf. Opp. at 9.

        A recent decision from this District, Martinez v. Diversified Consultants, Inc., involved a

letter that is substantially similar to the Debt Collection Letter at issue here and was sent by the




 Plaintiff also argues that DCI is inappropriately trying to shift the burden in complying with the
FDCPA from DCI by, apparently, arguing that Plaintiff can only bring an FDCPA claim if he
disputes the debt in writing. PIf. Opp. at 10. The Court disagrees; a fair reading of Defendant’s
brief does not support Plaintiffs claim.


                                                  8
same defendant.4 Martinez, No. 17-11923, 2019 WL 31601$ (D.N.J. Jan. 24, 2019). There, Judge

Salas granted DCI’s motion to dismiss, distinguishing the case from Caprio. Id. at *4..5      With

regard to the substance of the letter, the Martinez court wrote:

               The Collection Letter does not instruct Plaintiff to call.. And the
                                                                           .   .



               Collection Letter does not suggest that a telephone call could be used
               to dispute a debt    .   .  The Collection Letter simply provides
                                            .   .




               Defendant’s telephone number, spaced throughout three times, and
               states, “Calls to or from this company may be monitored or
               recorded” in a standalone paragraph. The Court observes that even
               an “instruction to call”—of which there is none here—would not
               necessarily violate Section 1692g. And merely providing the
               consumer with contact information such as a telephone number—as
               the Collection Notice does do here—does not violate Section 1692g.

Id. at *4 (internal citations, emphasis, and punctuation omitted). As for the form of the collection

letter, the Martinez court continued as follows:

               [T]he Court observes that none of the factors that informed the
               Caprio court’s decision are present here: neither an exhortation to
               “call” nor Defendant’s telephone number is printed in bold on the
               Collection Letter; Defendant’s telephone number does not appear
               anywhere on the Collection letter in relatively “larger font:”
               Defendant’s mailing address does not only appear in the letterhead
               of the Collection Letter; and the validation notice is not relegated to
               the back side of the Collection Letter. furthermore, the factors that
               led the cciprio court to distinguish an earlier case in which a
               collection letter was upheld—such as the fact that the “validation
               notice appeared on the [relevant] front side of the document”—are
               present here.

Id. at *5 (internal citations, emphasis, and punctuation omitted). Accordingly, the Martinez court

concluded that nothing in the letter overshadowed or contradicted the statement that a consumer

must dispute the debt in writing.




 The only material difference between the two letters is that DCI’s toll-free number, website and
hours of location are located in the top right corner of the Debt Collection Letter (see Compl., Ex.
A) while this information is located directly above the detachable section in the Martinez letter
(Martinez v. Diversfied Consttltants, Inc., No. 17-11923 (D.N.J. Nov. 21, 2017), D.E. 1, Ex. A).
                                                    9
       The Court recognizes that Judge Sala’s decision in Ivfartinez is not binding precedent,

rather it is only persuasive authority. But the Court agrees with Judge Sala’s reasoning. jvIartinez

involved not only the same defendant but essentially the same collection letter. Accordingly, the

Court concludes that the validation notice in the Debt Collection Letter is not overshadowed or

contradicted by the statement that “[c]alls to or from this company may be monitored or recorded,”

or the fact that DC I’s toll-free telephone number appears in the Debt Collection Letter. The Debt

Collection Letter does not indicate that Plaintiff should call DCI to dispute the debt. Moreover,

the validation notice is clearly expressed in the same font, size, and color as the other text in the

Debt Collection Letter. While the toll-free telephone number appears in three separate locations,

it is not in a larger font or otherwise emphasized with one exception. The telephone number at the

upper right-hand corner of the letter appears to be in a slightly larger font and in bold typeface.

The Court, however, does not find this difference to alter the final analysis.

       To reiterate, there are key differences between the letter here and the one at issue in Caprio.

In Caprio, the request to call and the relevant phone number were both in bold font, while the

request to write was not. Moreover, the validation notice in Caprio was located on the back of the

letter. Here, by comparison, the validation notice is not only on the front of the letter, it is

prominently displayed in the middle of the page and above the payment form at the bottom.

Moreover, there is no bold type in the validation notice. Finally, the validation notice itself does

not encourage Plaintiff to call; it merely indicates that “[c]alls to or from this company may be

monitored or recorded” (which the Court assumes is necessary in case a recipient of the letter is

not in a one-participant consent jurisdiction). Therefore, the Debt Collection Letter does not leave

the least sophisticated consumer uncertain as to her rights under the FDCPA, and does not violate

Section 1692g.



                                                 10
       This conclusion is supported by other recent cases in the District of New Jersey. for

example, in Ferrititi v. BCA Financial Services, Inc., the court concluded that the phrase “[i]f you

have any questions regarding this debt you may speak to an account representative by calling our

office” did not overshadow or contradict the validation notice. No. 17-13177, 2018 WL 469396$,

at *3.4 (D.N.J. Sept. 2$, 201$) (appeal pending). Similarly, in Rodriguez v. Northland Group,

LLC, the court determined that the phrase “[w]e look forward to hearing from you” “does not come

close to suggesting to a least sophisticated debtor that he or she should contact Defendant in the

event the debt is to be disputed.” No. 18-7692, 2018 WL 6567705, at *6 (D.N.J. Dec. 13, 2018).

       Plaintiff argues that the Court should take notice of the fact that Ferrttlli and Rodriguez

address different collection letters and that the Court’s analysis is fact specific. D.E. 39, 41.

Although true that these cases involve different letters, both of the allegedly offensive phrases

appeared separately from the required validation notices, and, among other things, were not in a

larger font or otherwise emphasized. Ferritili, 201$ WL 4693968, at *3.4; Rodriguez, 201$ WL

6567705, at *5 As a result, these cases are still instructive. Moreover, the Court respectfully

disagrees with the supplemental cases that Plaintiff provided in support of its opposition. In both

Henry v. Radius Global Solutions, LLC and Diurnell v. Stoneleigh Recovery Associates, LLC, the

courts concluded that validation notices similar to the validation notice at issue here did not

adequately inform the plaintiff that a dispute must be in writing. Henry v. Raditts Glob. Sols.,

LLC, No. 18-4945, 2019 WL 266316, at *4 (E.D. Pa. Jan. 1$, 2019); Durnell v. Stoneleigh

RecovetyAssocs., LLC, No. 18-2335, 2019 WL 121197, at *1 (E.D. Pa. Jan. 7,2019). Numerous

courts within this District, including this Court, however, have determined that similar language

complies with Section 1692g(a). The Court finds these cases more compelling. See, e.g., Reynolds

v. Encore Receivable Mgmt. Inc., No. 17-2207, 2018 WL2278105, at *1,4 (D.N.J. May 18, 2018).



                                                 11
         Consequently, for the reasons discussed, the Court concludes that the Debt Collection

Letter contains the required validation notice under Section 1692g(a) and does not violate Section

1692g(a) in substance or form because nothing in the Debt Collection Letter overshadows or

contradicts the validation notice.

            B. Section 1692e

         Plaintiffs allegations regarding a violation of Section 1692e are based on the same facts

as those supporting the alleged violation of Section 1692g. Compl. at      ¶   37-54. When claims

based on the same conduct are brought under both Section 1692g and l692e, the 1692g analysis

“is usually dispositive.” Caprio, 709 F.3d at 155. Thus, Plaintiff also fails to state a violation of

Section 1692e.

   IV.      Conclusion

         For the foregoing reason, Defendant’s motion for judgment on the pleadings is granted.

Because Plaintiff cannot change the language in the Debt Collection Letter, any attempted

amendment to the Complaint would be futile. As a result, judgment is entered in Defendant’s

favor for the FDCPA claim and the Complaint is dismissed. An appropriate Order accompanies

this Opinion.

Dated: February 5th, 2019


                                                      John Michael Vazqu(J..D.J.




                                                 12
